Name: Commission Regulation (EEC) No 2067/77 of 20 September 1977 concerning the determination of the origin of slide fasteners
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 9. 77 Official Journal of the European Communities No L 242/5 COMMISSION REGULATION (EEC) No 2067/77 of 20 September 1977 concerning the determination of the origin of slide fasteners or operation and which result in the manufacture of a new product or represent an important stage of manu ­ facture, consist of the forming and placing of the scOops or other interlocking elements onto the tapes and the manufacture of the slider by processes such as stamping or moulding ; whereas the manufacture of the end pieces does not constitute a substantial process or operation within the meaning of Article 5 ; Whereas, in the absence of an opinion from the Committee on Origin, the Commission has not been able to adopt the provisions which it envisages, in accordance with Article 14 (3) (a) of Regulation (EEC) No 802/68 ; whereas the Commission has applied Article 14 (3) (b) and has submitted to the Council a proposal with regard to the provisions to be adopted ; Whereas, at the end of the period of three months after the Council had been informed, the Council had not adopted the proposition, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 802/68 of 27 June 1 968 concerning the common defi ­ nition of the concept of the origin of goods ('), and in particular Article 14 thereof, Whereas Article 5 of that Regulation lays down that a product in the production of which two or more coun ­ tries were concerned shall be regarded as originating in the country in which the last substantial process or operation that is economically justified was performed, haying been carried out in an undertaking equipped for the purpose, and resulting in the manu ­ facture of a new product or representing an important stage of manufacture ; Whereas a slide fastener consists essentially of two parallel tapes, scoops or other interlocking elements, slider and end pieces ; whereas the operation of assem ­ bling a slide fastener from its constituent parts neither constitutes a substantial process Or operation nor results in the manufacture of a new product or repre ­ sents an important stage of manufacture within the meaning of Article 5 ; Whereas the processes or operations which may together be considered as the last substantial process HAS ADOPTED THIS REGULATION : Article 1 The products listed under the second column of the table below originate in the country in which the oper ­ ations listed in the third column took place or in the Community if they took place there. 1 Products obtained Working or processing that confers the status of originating products when the following conditions are met 1 CCT heading No Description I 2 3 ex 98.02 Slide fasteners Assembly including placing of the scoops or other inter ­ locking elements onto the tapes accompanied by the manu ­ facture of the slider and the forming of the scoops or other interlocking elements Article 2 This Regulation shall enter into force on the 45th day following its publication in the Official Journal of the European Communities. ( ¢) OJ No L 148, 28. 6. 1968, p. 1 . No L 242/6 Official Journal of the European Communities 21 . 9 . 77 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 September 1977. For the Commission fitienne DAVIGNON Member of the Commission